UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2291



EPHRAIM U. ETOKIE,

                                               Plaintiff - Appellant,

          versus


THE DISABILITY ACTION CENTER, INCORPORATED,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-02-1701-3)


Submitted: January 15, 2004                 Decided:   January 27, 2004



Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ephraim U. Etokie, Appellant Pro Se.          Herbert E. Buhl, III,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ephraim U. Etokie appeals the district court’s order

accepting the recommendation of the magistrate judge granting

summary   judgment   to   his   former   employer   in   his   civil   action

alleging discrimination under various statutes.           We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.        See Etokie v. The Disability

Action Ctr., Inc., No. CA-02-1701-3 (D.S.C. Sept. 15, 2003).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -